Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Michael Carter (Reg. No. 56,661) on 11/23/2021.

The application has been amended as follows:
1.	(Currently Amended) A computer-implemented method, comprising:
polling a battery management unit (BMU), of an information handling system (IHS), that is coupled to a battery power source, the polling including identifying one or more parameters associated with the battery power source and are stored by one or more registers, the parameters including an initial maximum peak power (MPP) of the battery power source and the sustained peak power (SPP) of the battery power source of the IHS based on a relative state of charge (RSoC) of the battery power source;
after polling the BMU, determining that an AC power source is not actively providing power to the IHS, and in response, determining that the battery power source does not support dynamic battery power technology (DBPT);
in response to determining that the battery power supply does not support DBPT, determining that the RSoC of the battery power source is greater than a first threshold percentage and less than a second threshold percentage;
RSoC, a minimum PPP of the processor at the first threshold percentage, and a maximum PPP of the processor at the second threshold percentage; and 
updating the one or more registers based on the updated PPP for processor power level control.

5.	(Currently Amended) The computer-implemented method of claim 1, further comprising:
in response to determining that the battery does not supports DBPT, determining whether the RSoC of the battery power source is less than a third percentage threshold, including:
when the [[RSOC]] RSoC of the battery power source is greater than the third percentage threshold, setting processor hot values of the IHS stored by the one or more registers to initial processor hot values associated with the AC power source, and
when the [[RSOC]] RSoC of the battery power source is less than the third percentage threshold, updating the processor hot values of the IHS stored by the one or more registers.

8.	(Currently Amended) A system comprising a processor having access to non-transitory memory media storing operations executable by the processor to:
polling a battery management unit (BMU), of an information handling system (IHS), that is coupled to a battery power source, the polling including identifying one or more parameters associated with the battery power source and are stored by one or more registers, the parameters including an initial maximum peak power (MPP) of the battery and the sustained peak power of the battery power source of the IHS based on a relative state of charge (RSoC) of the battery power source;

in response to determining that the battery power supply does not supports DBPT, determining that the RSoC of the battery power source is greater than a first threshold percentage and less than a second threshold percentage;
in response to determining that RSoC is greater than the first threshold percentage and less than the second threshold percentage, determining an updated processor peak power (PPP) value based on the [[RSOC]] RSoC, and an interpolation between a minimum PPP of the processor at the first threshold percentage, and a maximum PPP of the processor at the second threshold percentage; and 
updating the one or more registers based on the updated PPP for processor power level control.

12.	(Currently Amended) The system of claim 8, the operations further comprising:
in response to determining that the battery does not supports DBPT, determining whether the RSoC of the battery power source is less than a third percentage threshold, including:
when the [[RSOC]] RSoC of the battery power source is greater than the third percentage threshold, setting processor hot values of the IHS stored by the one or more registers to initial processor hot values associated with the AC power source, and
when the [[RSOC]] RSoC of the battery power source is less than the third percentage threshold, updating the processor hot values of the IHS stored by the one or more registers.


polling a battery management unit (BMU), of an information handling system (IHS), that is coupled to a battery power source, the polling including identifying one or more parameters associated with the battery power source and are stored by one or more registers, the parameters including an initial maximum peak power (MPP) of the battery power source and the sustained peak power (SPP) of the battery power source of the IHS based on a relative state of charge (RSoC) of the battery power source;
after polling the BMU, determining that an AC power source is not actively providing power to the IHS, and in response, determining that the battery power source does not support dynamic battery power technology (DBPT);
in response to determining that the battery power supply does not supports DBPT, determining that the RSoC of the battery power source is greater than a first threshold percentage and less than a second threshold percentage;
in response to determining that RSoC is greater than the first threshold percentage and less than the second threshold percentage, determining an updated processor peak power (PPP) value based on the [[RSOC]] RSoC, and an interpolation between a minimum PPP of the processor at the first threshold percentage, and a maximum PPP of the processor at the second threshold percentage; and 
updating the one or more registers based on the updated PPP for processor power level control.

in response to determining that the battery does not supports DBPT, determining whether the RSoC of the battery power source is less than a third percentage threshold, including:
when the [[RSOC]] RSoC of the battery power source is greater than the third percentage threshold, setting processor hot values of the IHS stored by the one or more registers to initial processor hot values associated with the AC power source, and
when the [[RSOC]] RSoC of the battery power source is less than the third percentage threshold, updating the processor hot values of the IHS stored by the one or more registers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Lam whose telephone number is (571)272-1474.  The examiner can normally be reached on M-F 9:00-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/B.L./            Examiner, Art Unit 2115                                                                                                                                                                                            



/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115